          Case 1:15-cr-00038-AJN Document 91 Filed 07/02/20 Page 1 of 1

                                                                                                      7/2/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    20-cv-1782 (AJN)
  Cheng Le,                                                          15-cr-38 (AJN)

                         Defendant.                                         ORDER



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Movant’s motion for a stay of proceedings or, in the alternative,

for an extension of time to file a reply in further support of his § 2255 motion. Dkt. No. 89. The

Court is also in receipt of Movant’s motion for return of property. Dkt. No. 90. Both motions

are dated June 15, 2020 and were received by the Court on June 30, 2020.

       In light of the challenges the COVID-19 pandemic poses, especially to incarcerated

individuals, the Court grants Movant’s motion for a stay and hereby stays briefing deadlines for

his § 2255 motion for a period of 90 days. By September 30, 2020, Movant shall inform the

Court whether he is able to prepare his reply at that time.

       The Government shall respond to Movant’s motion for return of property by August 3,

2020. Movant’s reply shall be filed by September 30, 2020. Movant may, in the alternative,

make a motion to stay the briefing schedule for this motion at that time.

       The Clerk of Court is directed to mail this Order to Movant and note that mailing on the

public docket.

       SO ORDERED.


 Dated: July 2, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
